 

EXHIBIT 10.11

 

"AS IS" Residential Contract KATZ BARRON SQUITERO FAUST For Sale And Purchase
2699 So. Bayshore Drive, 7th Floor THIS FORM HAS BEEN APPROVED BY Miami, FL
33133 THE FLORIDA REALTORS AND THE FLORIDA BAR  





  

PARTIES: [*] ("Seller"), and MB2013 LLC ("Buyer"), agree that Seller shall sell
and Buyer shall buy the following described Real Property and Personal Property
(collectively "Property") pursuant to the terms and conditions of this AS IS
Residential Contract For Sale And Purchase and any riders and addenda
("Contract"):

1.PROPERTY DESCRIPTION:

(a)Street address, city, zip: [*]

(b)Property is located in: Miami-Dade County, Florida. Real Property Tax ID No.:
[*]

(c)Real Property: The legal description is [*] together with all existing
improvements and fixtures, including built-in appliances, built-in furnishings
and attached wall-to-wall carpeting and flooring ("Real Property") unless
specifically excluded in Paragraph 1(e) or by other terms of this Contract.

(d)Personal Property: Unless excluded in Paragraph 1(e) or by other terms of
this Contract, the following items which are owned by Seller and existing on the
Property as of the date of the initial offer are included in the purchase:
range(s)/oven(s), refrigerator(s), dishwasher(s), disposal, ceiling fan(s),
intercom, light fixture(s), drapery rods and draperies, blinds, window
treatments, smoke detector(s), garage door opener(s), security gate and other
access devices, and storm shutters/panels ("Personal Property").

Other Personal Property items included in this purchase are:
_______________________________________________

_____________________________________________________________________________________________

Personal Property is included in the Purchase Price, has no contributory value,
and shall be left for the Buyer.

(e)The following items are excluded from the purchase:
_____________________________________________________

_____________________________________________________________________________________________

 

PURCHASE PRICE AND CLOSING

 

2. PURCHASE PRICE (U.S. currency): $ 3,550,000.00



  (a) Initial deposit to be held in escrow in the amount of (checks subject to
COLLECTION) $ 10,000.00     The initial deposit made payable and delivered to
"Escrow Agent" named below (CHECK ONE): (i) ¨ accompanies offer or (ii) x is to
be made within _____ (if left blank, then 3) days after Effective Date. IF
NEITHER BOX IS CHECKED, THEN OPTION (ii) SHALL BE DEEMED SELECTED.       Escrow
Agent Information: Name: Katz Barron Squitero Faust, Attn: Erica L. English,
Esq.       Address: 2699 S. Bayshore Drive, Seventh Floor, Miami, FL 33133      
Phone: (305) 856-2444 E-mail: ELE@KATZBARRON.COM  Fax: (305) 285-9227     (b)
Additional deposit to be delivered to Escrow Agent within 21 (if left blank,
then 10) days after Effective Date
(All deposits paid or agreed to be paid, are collectively referred to as the
"Deposit") $ 90,000.00   (c) Financing: Express as a dollar amount or percentage
("Loan Amount") see Paragraph 8       (d) Other:
___________________________________________________________ $     (e) Balance to
close (not including Buyer's closing costs, prepaids and prorations) by wire
transfer or other COLLECTED funds $ 3,450,000.00     NOTE: For the definition of
"COLLECTION" or "COLLECTED" see STANDARD S.  



3.TIME FOR ACCEPTANCE OF OFFER AND COUNTER-OFFERS; EFFECTIVE DATE:

(a)If not signed by Buyer and Seller, and an executed copy delivered to all
parties on or before December 20, 2013, this offer shall be deemed withdrawn and
the Deposit, if any, shall be returned to Buyer. Unless otherwise stated, time
for acceptance of any counter-offers shall be within 2 days after the day the
counter-offer is delivered.

(b)The effective date of this Contract shall be the date when the last one of
the Buyer and Seller has signed or initialed and delivered this offer or final
counter-offer ("Effective Date").

4.CLOSING DATE: Unless modified by other provisions of this Contract, the
closing of this transaction shall occur and the closing documents required to be
furnished by each party pursuant to this Contract shall be delivered ("Closing")
on or before 30 days from effective date ("Closing Date"), at the time
established by the Closing Agent.

5.EXTENSION OF CLOSING DATE:

(a)If Closing funds from Buyer's lender(s) are not available at time of Closing
due to Truth In Lending Act (TILA) notice requirements, Closing shall be
extended for such period necessary to satisfy TILA notice requirements, not to
exceed 7 days.

 

Buyer's Initials [sc.jpg]   Page 1 of 11   Seller's Initials  [yi.jpg]

FloridaRealtors/FloridaBar-ASIS-2 Rev.8/13 © 2013 Florida Realtors® and The
Florida Bar. All rights reserved.

Software and added formatting © 2013 Alta Star Software, all rights reserved. ·
www.altastar.com · (877) 279-8898

User Reg# S-2Y033FB3GC0NE20L-1021

 



[*] = Certain confidential information contained in this document, marked by an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

 

 

(b)If extreme weather or other condition or event constituting "Force Majeure"
(see STANDARD G) causes: (i) disruption of utilities or other services essential
for Closing or (ii) Hazard, Wind, Flood or Homeowners' insurance, to become
unavailable prior to Closing, Closing shall be extended a reasonable time up to
3 days after restoration of utilities and other services essential to Closing
and availability of applicable Hazard, Wind, Flood or Homeowners' insurance. If
restoration of such utilities or services and availability of insurance has not
occurred within 30 (if left blank, then 14) days after Closing Date, then either
party may terminate this Contract by delivering written notice to the other
party, and Buyer shall be refunded the Deposit, thereby releasing Buyer and
Seller from all further obligations under this Contract.

6.OCCUPANCY AND POSSESSION:

(a)Unless the box in Paragraph 6(b) is checked, Seller shall, at Closing,
deliver occupancy and possession of the Property to Buyer free of tenants,
occupants and future tenancies. Also, at Closing, Seller shall have removed all
personal items and trash from the Property and shall deliver all keys, garage
door openers, access devices and codes, as applicable, to Buyer. If occupancy is
to be delivered before Closing, Buyer assumes all risks of loss to the Property
from date of occupancy, shall be responsible and liable for maintenance from
that date, and shall be deemed to have accepted the Property in its existing
condition as of time of taking occupancy.

(b)¨ CHECK IF PROPERTY IS SUBJECT TO LEASE(S) OR OCCUPANCY AFTER CLOSING. If
Property is subject to a lease(s) after Closing or is intended to be rented or
occupied by third parties beyond Closing, the facts and terms thereof shall be
disclosed in writing by Seller to Buyer and copies of the written lease(s) shall
be delivered to Buyer, all within 5 days after Effective Date. If Buyer
determines, in Buyer's sole discretion, that the lease(s) or terms of occupancy
are not acceptable to Buyer, Buyer may terminate this Contract by delivery of
written notice of such election to Seller within 5 days after receipt of the
above items from Seller, and Buyer shall be refunded the Deposit thereby
releasing Buyer and Seller from all further obligations under this Contract.
Estoppel Letter(s) and Seller's affidavit shall be provided pursuant to STANDARD
D. If Property is intended to be occupied by Seller after Closing, see Rider U.
POST-CLOSING OCCUPANCY BY SELLER.

7.ASSIGNABILITY: (CHECK ONE): Buyer ¨ may assign and thereby be released from
any further liability under this Contract; x may assign but not be released from
liability under this Contract; or ¨ may not assign this Contract.

 

FINANCING

 

8.FINANCING:

x (a) Buyer will pay cash or may obtain a loan for the purchase of the Property.
There is no financing contingency to Buyer's obligation to close.

¨ (b) This Contract is contingent upon Buyer obtaining a written loan commitment
for a ¨ conventional ¨ FHA ¨ VA or ¨ other ______________ (describe) loan on the
following terms within _______ (if left blank, then 30) days after Effective
Date ("Loan Commitment Date") for (CHECK ONE): ¨ fixed, ¨ adjustable, ¨ fixed or
adjustable rate loan in the Loan Amount (See Paragraph 2(c)), at an initial
interest rate not to exceed _______ % (if left blank, then prevailing rate based
upon Buyer's creditworthiness), and for a term of _______(if left blank, then
30) years ("Financing").

 

Buyer shall make mortgage loan application for the Financing within _______ (if
left blank, then 5) days after Effective Date and use good faith and diligent
effort to obtain a written loan commitment for the Financing ("Loan Commitment")
and thereafter to close this Contract. Buyer shall keep Seller and Broker fully
informed about the status of mortgage loan application and Loan Commitment and
authorizes Buyer's mortgage broker and Buyer's lender to disclose such status
and progress to Seller and Broker.

 

Upon Buyer's receipt of Loan Commitment, Buyer shall provide written notice of
same to Seller. If Buyer does not receive Loan Commitment by Loan Commitment
Date, then thereafter either party may cancel this Contract up to the earlier
of:

(i.)Buyer's delivery of written notice to Seller that Buyer has either received
Loan Commitment or elected to waive the financing contingency of this Contract;
or

(ii.)7 days prior to Closing Date.

 

If either party timely cancels this Contract pursuant to this Paragraph 8 and
Buyer is not in default under the terms of this Contract, Buyer shall be
refunded the Deposit thereby releasing Buyer and Seller from all further
obligations under this Contract. If neither party has timely canceled this
Contract pursuant to this Paragraph 8, then this financing contingency shall be
deemed waived by Buyer.

 

If Buyer delivers written notice of receipt of Loan Commitment to Seller and
this Contract does not thereafter close, the Deposit shall be paid to Seller
unless failure to close is due to: (1) Seller's default; (2) Property related
conditions of the Loan Commitment have not been met (except when such conditions
are waived by other provisions of this Contract); (3) appraisal of the Property
obtained by Buyer's lender is insufficient to meet terms of the Loan Commitment;
or (4) the loan is not funded due to financial failure of Buyer's lender, in
which event(s) the Deposit shall be returned to Buyer, thereby releasing Buyer
and Seller from all further obligations under this Contract.

 



Buyer's Initials [sc.jpg]   Page 2 of 11   Seller's Initials  [yi.jpg]

FloridaRealtors/FloridaBar-ASIS-2 Rev.8/13 © 2013 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

¨ (c) Assumption of existing mortgage (see rider for terms).

¨ (d) Purchase money note and mortgage to Seller (see riders; addenda; or
special clauses for terms).

 

CLOSING COSTS, FEES AND CHARGES

 

9.CLOSING COSTS; TITLE INSURANCE; SURVEY; HOME WARRANTY; SPECIAL ASSESSMENTS:

(a)COSTS TO BE PAID BY SELLER:

• Documentary stamp taxes and surtax on deed, if any   • HOA/Condominium
Association estoppel fees • Owner's Policy and Charges (if Paragraph 9(c) (i) is
checked)   • Recording and other fees needed to cure title • Title search
charges (if Paragraph 9(c) (iii) is checked)   • Seller's attorneys' fees •
Other:         

If, prior to Closing, Seller is unable to meet the AS IS Maintenance Requirement
as required by Paragraph 11 a sum equal to 125% of estimated costs to meet the
AS IS Maintenance Requirement shall be escrowed at Closing. If actual costs to
meet the AS IS Maintenance Requirement exceed escrowed amount, Seller shall pay
such actual costs. Any unused portion of escrowed amount(s) shall be returned to
Seller.

(b)COSTS TO BE PAID BY BUYER:

• Taxes and recording fees on notes and mortgages   • Loan expenses • Recording
fees for deed and financing statements   • Appraisal fees • Owner's Policy and
Charges (if Paragraph 9(c)(ii) is checked)   • Buyer's Inspections • Survey (and
elevation certification, if required)   • Buyer's attorneys' fees • Lender's
title policy and endorsements   • All property related insurance •
HOA/Condominium Association application/transfer fees   • Owner's Policy Premium
(if Paragraph 9 (c) (iii) is checked.) • Other:      

(c)TITLE EVIDENCE AND INSURANCE: At least ______ (if left blank, then 5) days
prior to Closing Date, a title insurance commitment issued by a Florida licensed
title insurer, with legible copies of instruments listed as exceptions attached
thereto ("Title Commitment") and, after Closing, an owner's policy of title
insurance (see STANDARD A for terms) shall be obtained and delivered to Buyer.
If Seller has an owner's policy of title insurance covering the Real Property, a
copy shall be furnished to Buyer and Closing Agent within 5 days after Effective
Date.

The owner's title policy premium, title search, municipal lien search and
closing services (collectively, "Owner's Policy and Charges") shall be paid, as
set forth below

(CHECK ONE):

¨ (i) Seller shall designate Closing Agent and pay for Owner's Policy and
Charges (but not including charges for closing services related to Buyer's
lender's policy and endorsements and loan closing, which amounts shall be paid
by Buyer to Closing Agent or such other provider(s) as Buyer may select); or

¨ (ii) Buyer shall designate Closing Agent and pay for Owner's Policy and
Charges and charges for closing services related to Buyer's lender's policy,
endorsements, and loan closing; or

x (iii) [MIAMI-DADE/BROWARD REGIONAL PROVISION]: Seller shall furnish a copy of
a prior owner's policy of title insurance or other evidence of title and pay
fees for: (A) a continuation or update of such title evidence, which is
acceptable to Buyer's title insurance underwriter for reissue of coverage; (B)
tax search; and (C) municipal lien search. Buyer shall obtain and pay for
post-Closing continuation and premium for Buyer's owner's policy, and if
applicable, Buyer's lender's policy. Seller shall not be obligated to pay more
than $ _____________ (if left blank, then $200.00) for abstract continuation or
title search ordered or performed by Closing Agent.

(d)SURVEY: At least 5 days prior to Closing, Buyer may, at Buyer's expense, have
the Real Property surveyed and certified by a registered Florida surveyor
("Survey"). If Seller has a survey covering the Real Property, a copy shall be
furnished to Buyer and Closing Agent within 5 days after Effective Date.

(e)HOME WARRANTY: At Closing, ¨ Buyer ¨ Seller x N/A shall pay for a home
warranty plan issued by ___________________________________________ at a cost
not to exceed $_________________. A home warranty plan provides for repair or
replacement of many of a home's mechanical systems and major built-in appliances
in the event of breakdown due to normal wear and tear during the agreement's
warranty period.

(f)SPECIAL ASSESSMENTS: At Closing, Seller shall pay: (i) the full amount of
liens imposed by a public body ("public body" does not include a Condominium or
Homeowner's Association) that are certified, confirmed and ratified before
Closing; and (ii) the amount of the public body's most recent estimate or
assessment for an improvement which is substantially complete as of Effective
Date, but that has not resulted in a lien being imposed on the Property before
Closing. Buyer shall pay all other assessments. If special assessments may be
paid in installments (CHECK ONE):

¨ (a) Seller shall pay installments due prior to Closing and Buyer shall pay
installments due after Closing.

Installments prepaid or due for the year of Closing shall be prorated.

x (b) Seller shall pay the assessment(s) in full prior to or at the time of
Closing.

IF NEITHER BOX IS CHECKED, THEN OPTION (a) SHALL BE DEEMED SELECTED.

 



Buyer's Initials [sc.jpg]   Page 3 of 11   Seller's Initials  [yi.jpg]

FloridaRealtors/FloridaBar-ASIS-2 Rev.8/13 © 2013 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

This Paragraph 9(f) shall not apply to a special benefit tax lien imposed by a
community development district (CDD) pursuant to Chapter 190, F.S., which lien
shall be prorated pursuant to STANDARD K.

 

DISCLOSURES

 

10.DISCLOSURES:

(a)RADON GAS: Radon is a naturally occurring radioactive gas that, when it is
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.

(b)PERMITS DISCLOSURE: Except as may have been disclosed by Seller to Buyer in a
written disclosure, Seller does not know of any improvements made to the
Property which were made without required permits or made pursuant to permits
which have not been properly closed.

(c)MOLD: Mold is naturally occurring and may cause health risks or damage to
property. If Buyer is concerned or desires additional information regarding
mold, Buyer should contact an appropriate professional.

(d)FLOOD ZONE; ELEVATION CERTIFICATION: Buyer is advised to verify by elevation
certificate which flood zone the Property is in, whether flood insurance is
required by Buyer's lender, and what restrictions apply to improving the
Property and rebuilding in the event of casualty. If Property is in a "Special
Flood Hazard Area" or "Coastal Barrier Resources Act" designated area or
otherwise protected area identified by the U.S. Fish and Wildlife Service under
the Coastal Barrier Resources Act and the lowest floor elevation for the
building(s) and /or flood insurance rating purposes is below minimum flood
elevation or is ineligible for flood insurance through the National Flood
Insurance Program, Buyer may terminate this Contract by delivering written
notice to Seller within _____ (if left blank, then 20) days after Effective
Date, and Buyer shall be refunded the Deposit thereby releasing Buyer and Seller
from all further obligations under this Contract, failing which Buyer accepts
existing elevation of buildings and flood zone designation of Property. The
National Flood Insurance Reform Act of 2012 (referred to as Biggert-Waters 2012)
may phase in actuarial rating of pre-Flood Insurance Rate Map (pre-FIRM)
non-primary structures (residential structures in which the insured or spouse
does not reside for at least 80% of the year) and an elevation certificate may
be required for actuarial rating.

(e)ENERGY BROCHURE: Buyer acknowledges receipt of Florida Energy-Efficiency
Rating Information Brochure required by Section 553.996, F.S.

(f)LEAD-BASED PAINT: If Property includes pre-1978 residential housing, a
lead-based paint disclosure is mandatory.

(g)HOMEOWNERS' ASSOCIATION/COMMUNITY DISCLOSURE: BUYER SHOULD NOT EXECUTE THIS
CONTRACT UNTIL BUYER HAS RECEIVED AND READ THE HOMEOWNERS' ASSOCIATION/COMMUNITY
DISCLOSURE, IF APPLICABLE.

(h)PROPERTY TAX DISCLOSURE SUMMARY: BUYER SHOULD NOT RELY ON THE SELLER'S
CURRENT PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT THE BUYER MAY BE
OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE OF OWNERSHIP OR
PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT COULD RESULT
IN HIGHER PROPERTY TAXES. IF YOU HAVE ANY QUESTIONS CONCERNING VALUATION,
CONTACT THE COUNTY PROPERTY APPRAISER'S OFFICE FOR INFORMATION.

(i)FIRPTA TAX WITHHOLDING: Seller shall inform Buyer in writing if Seller is a
"foreign person" as defined by the Foreign Investment in Real Property Tax Act
("FIRPTA"). Buyer and Seller shall comply with FIRPTA, which may require Seller
to provide additional cash at Closing. If Seller is not a "foreign person",
Seller can provide Buyer, at or prior to Closing, a certification of non-foreign
status, under penalties of perjury, to inform Buyer and Closing Agent that no
withholding is required. See STANDARD V for further information pertaining to
FIRPTA. Buyer and Seller are advised to seek legal counsel and tax advice
regarding their respective rights, obligations, reporting and withholding
requirements pursuant to FIRPTA.

(j)SELLER DISCLOSURE: Seller knows of no facts materially affecting the value of
the Real Property which are not readily observable and which have not been
disclosed to Buyer. Except as provided for in the preceding sentence, Seller
extends and intends no warranty and makes no representation of any type, either
express or implied, as to the physical condition or history of the Property.
Except as otherwise disclosed in writing Seller has received no written or
verbal notice from any governmental entity or agency as to a currently
uncorrected building, environmental or safety code violation.

 

PROPERTY MAINTENANCE, CONDITION, INSPECTIONS AND EXAMINATIONS

 

11.PROPERTY MAINTENANCE: Except for ordinary wear and tear and Casualty Loss,
Seller shall maintain the Property, including, but not limited to, lawn,
shrubbery, and pool, in the condition existing as of Effective Date ("AS IS
Maintenance Requirement").

 



Buyer's Initials [sc.jpg]   Page 4 of 11   Seller's Initials  [yi.jpg]

FloridaRealtors/FloridaBar-ASIS-2 Rev.8/13 © 2013 Florida Realtors® and The
Florida Bar. All rights reserved.

 



 

 

 

12.PROPERTY INSPECTION; RIGHT TO CANCEL:

(a)PROPERTY INSPECTIONS AND RIGHT TO CANCEL: Buyer shall have 20 (if left blank,
then 15) days after Effective Date ("Inspection Period") within which to have
such inspections of the Property performed as Buyer shall desire during the
Inspection Period. If Buyer determines, in Buyer's sole discretion, that the
Property is not acceptable to Buyer, Buyer may terminate this Contract by
delivering written notice of such election to Seller prior to expiration of
Inspection Period. If Buyer timely terminates this Contract, the Deposit paid
shall be returned to Buyer, thereupon, Buyer and Seller shall be released of all
further obligations under this Contract; however, Buyer shall be responsible for
prompt payment for such inspections, for repair of damage to, and restoration
of, the Property resulting from such inspections, and shall provide Seller with
paid receipts for all work done on the Property (the preceding provision shall
survive termination of this Contract). Unless Buyer exercises the right to
terminate granted herein, Buyer accepts the physical condition of the Property
and any violation of governmental, building, environmental, and safety codes,
restrictions, or requirements, but subject to Seller's continuing AS IS
Maintenance Requirement, and Buyer shall be responsible for any and all repairs
and improvements required by Buyer's lender.

(b)WALK-THROUGH INSPECTION/RE-INSPECTION: On the day prior to Closing Date, or
on Closing Date prior to time of Closing, as specified by Buyer, Buyer or
Buyer's representative may perform a walk-through (and follow-up walk-through,
if necessary) inspection of the Property solely to confirm that all items of
Personal Property are on the Property and to verify that Seller has maintained
the Property as required by the AS IS Maintenance Requirement and has met all
other contractual obligations.

(c)SELLER ASSISTANCE AND COOPERATION IN CLOSE-OUT OF BUILDING PERMITS: If
Buyer's inspection of the Property identifies open or needed building permits,
then Seller shall promptly deliver to Buyer all plans, written documentation or
other information in Seller's possession, knowledge, or control relating to
improvements to the Property which are the subject of such open or needed
Permits, and shall promptly cooperate in good faith with Buyer's efforts to
obtain estimates of repairs or other work necessary to resolve such Permit
issues. Seller's obligation to cooperate shall include Seller's execution of
necessary authorizations, consents, or other documents necessary for Buyer to
conduct inspections and have estimates of such repairs or work prepared, but in
fulfilling such obligation, Seller shall not be required to expend, or become
obligated to expend, any money.

(d)ASSIGNMENT OF REPAIR AND TREATMENT CONTRACTS AND WARRANTIES: At Buyer's
option and cost, Seller will, at Closing, assign all assignable repair,
treatment and maintenance contracts and warranties to Buyer.

 

ESCROW AGENT AND BROKER

 

13.ESCROW AGENT: Any Closing Agent or Escrow Agent (collectively "Agent")
receiving the Deposit, other funds and other items is authorized, and agrees by
acceptance of them, to deposit them promptly, hold same in escrow within the
State of Florida and, subject to COLLECTION, disburse them in accordance with
terms and conditions of this Contract. Failure of funds to become COLLECTED
shall not excuse Buyer's performance. When conflicting demands for the Deposit
are received, or Agent has a good faith doubt as to entitlement to the Deposit,
Agent may take such actions permitted by this Paragraph 13, as Agent deems
advisable. If in doubt as to Agent's duties or liabilities under this Contract,
Agent may, at Agent's option, continue to hold the subject matter of the escrow
until the parties agree to its disbursement or until a final judgment of a court
of competent jurisdiction shall determine the rights of the parties, or Agent
may deposit same with the clerk of the circuit court having jurisdiction of the
dispute. An attorney who represents a party and also acts as Agent may represent
such party in such action. Upon notifying all parties concerned of such action,
all liability on the part of Agent shall fully terminate, except to the extent
of accounting for any items previously delivered out of escrow. If a licensed
real estate broker, Agent will comply with provisions of Chapter 475, F.S., as
amended and FREC rules to timely resolve escrow disputes through mediation,
arbitration, interpleader or an escrow disbursement order.

Any proceeding between Buyer and Seller wherein Agent is made a party because of
acting as Agent hereunder, or in any proceeding where Agent interpleads the
subject matter of the escrow, Agent shall recover reasonable attorney's fees and
costs incurred, to be paid pursuant to court order out of the escrowed funds or
equivalent. Agent shall not be liable to any party or person for mis-delivery of
any escrowed items, unless such mis-delivery is due to Agent's willful breach of
this Contract or Agent's gross negligence. This Paragraph 13 shall survive
Closing or termination of this Contract.

14.PROFESSIONAL ADVICE; BROKER LIABILITY: Broker advises Buyer and Seller to
verify Property condition, square footage, and all other facts and
representations made pursuant to this Contract and to consult appropriate
professionals for legal, tax, environmental, and other specialized advice
concerning matters affecting the Property and the transaction contemplated by
this Contract. Broker represents to Buyer that Broker does not reside on the
Property and that all representations (oral, written or otherwise) by Broker are
based on Seller representations or public records. BUYER AGREES TO RELY SOLELY
ON SELLER, PROFESSIONAL INSPECTORS AND GOVERNMENTAL AGENCIES FOR VERIFICATION OF
PROPERTY CONDITION, SQUARE FOOTAGE AND FACTS THAT MATERIALLY AFFECT PROPERTY
VALUE AND NOT ON THE REPRESENTATIONS (ORAL, WRITTEN OR OTHERWISE) OF BROKER.

 



Buyer's Initials [sc.jpg]   Page 5 of 11   Seller's Initials  [yi.jpg]

FloridaRealtors/FloridaBar-ASIS-2 Rev.8/13 © 2013 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

Buyer and Seller (individually, the "Indemnifying Party") each individually
indemnifies, holds harmless, and releases Broker and Broker's officers,
directors, agents and employees from all liability for loss or damage, including
all costs and expenses, and reasonable attorney's fees at all levels, suffered
or incurred by Broker and Broker's officers, directors, agents and employees in
connection with or arising from claims, demands or causes of action instituted
by Buyer or Seller based on: (i) inaccuracy of information provided by the
Indemnifying Party or from public records; (ii) Indemnifying Party's
misstatement(s) or failure to perform contractual obligations; (iii) Broker's
performance, at Indemnifying Party's request, of any task beyond the scope of
services regulated by Chapter 475, F.S., as amended, including Broker's
referral, recommendation or retention of any vendor for, or on behalf of
Indemnifying Party; (iv) products or services provided by any such vendor for,
or on behalf of, Indemnifying Party; and (v) expenses incurred by any such
vendor. Buyer and Seller each assumes full responsibility for selecting and
compensating their respective vendors and paying their other costs under this
Contract whether or not this transaction closes. This Paragraph 14 will not
relieve Broker of statutory obligations under Chapter 475, F.S., as amended. For
purposes of this Paragraph 14, Broker will be treated as a party to this
Contract. This Paragraph 14 shall survive Closing or termination of this
Contract.

 

DEFAULT AND DISPUTE RESOLUTION

 

15.DEFAULT:

[sc.jpg]   [yi.jpg](a)BUYER DEFAULT: If Buyer fails, neglects or refuses to
perform Buyer's obligations under this Contract, including payment of the
Deposit, within the time(s) specified, Seller may elect to recover and retain
the Deposit for the account of Seller as agreed upon liquidated damages,
consideration for execution of this Contract, and in full settlement of any
claims, whereupon Buyer and Seller shall be relieved from all further
obligations under this Contract, or Seller, at Seller’s option, may, pursuant to
Paragraph 16, proceed in equity to enforce Seller’s rights under this Contract.
The portion of the Deposit, if any, paid to Listing Broker upon default by
Buyer, shall be split equally between Listing Broker and Cooperating Broker;
provided however, Cooperating Broker's share shall not be greater than the
commission amount Listing Broker had agreed to pay to Cooperating Broker.

[yi.jpg]  [sc.jpg](b)SELLER DEFAULT: If for any reason other than failure of
Seller to make Seller's title marketable after reasonable diligent effort,
Seller fails, neglects or refuses to perform Seller's obligations under this
Contract, Buyer may elect to receive return of Buyer's Deposit without thereby
waiving any action for damages resulting from Seller's breach, and, pursuant to
Paragraph 16, may seek to recover such damages or seek specific performance.

This Paragraph 15 shall survive Closing or termination of this Contract.

16.DISPUTE RESOLUTION: Unresolved controversies, claims and other matters in
question between Buyer and Seller arising out of, or relating to, this Contract
or its breach, enforcement or interpretation ("Dispute") will be settled as
follows:

(a)Buyer and Seller will have 10 days after the date conflicting demands for the
Deposit are made to attempt to resolve such Dispute, failing which, Buyer and
Seller shall submit such Dispute to mediation under Paragraph 16(b).

(b)Buyer and Seller shall attempt to settle Disputes in an amicable manner
through mediation pursuant to Florida Rules for Certified and Court-Appointed
Mediators and Chapter 44, F.S., as amended (the "Mediation Rules"). The mediator
must be certified or must have experience in the real estate industry.
Injunctive relief may be sought without first complying with this Paragraph
16(b). Disputes not settled pursuant to this Paragraph 16 may be resolved by
instituting action in the appropriate court having jurisdiction of the matter.
This Paragraph 16 shall survive Closing or termination of this Contract.

17.ATTORNEY'S FEES; COSTS: The parties will split equally any mediation fee
incurred in any mediation permitted by this Contract, and each party will pay
their own costs, expenses and fees, including attorney's fees, incurred in
conducting the mediation. In any litigation permitted by this Contract, the
prevailing party shall be entitled to recover from the non-prevailing party
costs and fees, including reasonable attorney's fees, incurred in conducting the
litigation.

This Paragraph 17 shall survive Closing or termination of this Contract.

 

STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS")

 

18.STANDARDS:

A.TITLE:

(i) TITLE EVIDENCE; RESTRICTIONS; EASEMENTS; LIMITATIONS: Within the time period
provided in Paragraph 9(c), the Title Commitment, with legible copies of
instruments listed as exceptions attached thereto, shall be issued and delivered
to Buyer. The Title Commitment shall set forth those matters to be discharged by
Seller at or before Closing and shall provide that, upon recording of the deed
to Buyer, an owner's policy of title insurance in the amount of the Purchase
Price, shall be issued to Buyer insuring Buyer's marketable title to the Real
Property, subject only to the following matters: (a) comprehensive land use
plans, zoning, and other land use restrictions, prohibitions and requirements
imposed by governmental authority; (b) restrictions and matters appearing on the
Plat or otherwise common to the subdivision; (c) outstanding oil, gas and
mineral rights of record without right of entry; (d) unplatted public utility
easements of record (located contiguous to real property lines and not more than
10 feet in width as to rear or front lines and 7 1/2 feet in width as to side
lines); (e) taxes for year of Closing and subsequent years; and (f) assumed
mortgages and purchase money mortgages, if any (if additional items, attach
addendum); provided, that, none prevent use of Property for RESIDENTIAL
PURPOSES. If there exists at Closing any violation of items identified in (b) -
(f) above, then the same shall be deemed a title defect. Marketable title shall
be determined according to applicable Title Standards adopted by authority of
The Florida Bar and in accordance with law.

 



Buyer's Initials [sc.jpg]   Page 6 of 11   Seller's Initials  [yi.jpg]

FloridaRealtors/FloridaBar-ASIS-2 Rev.8/13 © 2013 Florida Realtors® and The
Florida Bar. All rights reserved.

 



 

 





 

STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

 

(ii) TITLE EXAMINATION: Buyer shall have 5 days after receipt of Title
Commitment to examine it and notify Seller in writing specifying defect(s), if
any, that render title unmarketable. If Seller provides Title Commitment and it
is delivered to Buyer less than 5 days prior to Closing Date, Buyer may extend
Closing for up to 5 days after date of receipt to examine same in accordance
with this STANDARD A. Seller shall have 30 days ("Cure Period") after receipt of
Buyer's notice to take reasonable diligent efforts to remove defects. If Buyer
fails to so notify Seller, Buyer shall be deemed to have accepted title as it
then is. If Seller cures defects within Cure Period, Seller will deliver written
notice to Buyer (with proof of cure acceptable to Buyer and Buyer's attorney)
and the parties will close this Contract on Closing Date (or if Closing Date has
passed, within 10 days after Buyer's receipt of Seller's notice). If Seller is
unable to cure defects within Cure Period, then Buyer may, within 5 days after
expiration of Cure Period, deliver written notice to Seller: (a) extending Cure
Period for a specified period not to exceed 120 days within which Seller shall
continue to use reasonable diligent effort to remove or cure the defects
("Extended Cure Period"); or (b) electing to accept title with existing defects
and close this Contract on Closing Date (or if Closing Date has passed, within
the earlier of 10 days after end of Extended Cure Period or Buyer's receipt of
Seller's notice), or (c) electing to terminate this Contract and receive a
refund of the Deposit, thereby releasing Buyer and Seller from all further
obligations under this Contract. If after reasonable diligent effort, Seller is
unable to timely cure defects, and Buyer does not waive the defects, this
Contract shall terminate, and Buyer shall receive a refund of the Deposit,
thereby releasing Buyer and Seller from all further obligations under this
Contract.

B. SURVEY: If Survey discloses encroachments on the Real Property or that
improvements located thereon encroach on setback lines, easements, or lands of
others, or violate any restrictions, covenants, or applicable governmental
regulations described in STANDARD A (i)(a), (b) or (d) above, Buyer shall
deliver written notice of such matters, together with a copy of Survey, to
Seller within 5 days after Buyer's receipt of Survey, but no later than Closing.
If Buyer timely delivers such notice and Survey to Seller, such matters
identified in the notice and Survey shall constitute a title defect, subject to
cure obligations of STANDARD A above. If Seller has delivered a prior survey,
Seller shall, at Buyer's request, execute an affidavit of "no change" to the
Real Property since the preparation of such prior survey, to the extent the
affirmations therein are true and correct.

C. INGRESS AND EGRESS: Seller represents that there is ingress and egress to the
Real Property and title to the Real Property is insurable in accordance with
STANDARD A without exception for lack of legal right of access.

D. LEASE INFORMATION: Seller shall, at least 10 days prior to Closing, furnish
to Buyer estoppel letters from tenant(s)/occupant(s) specifying nature and
duration of occupancy, rental rates, advanced rent and security deposits paid by
tenant(s) or occupant(s)("Estoppel Letter(s)"). If Seller is unable to obtain
such Estoppel Letter(s) the same information shall be furnished by Seller to
Buyer within that time period in the form of a Seller's affidavit and Buyer may
thereafter contact tenant(s) or occupant(s) to confirm such information. If
Estoppel Letter(s) or Seller's affidavit, if any, differ materially from
Seller's representations and lease(s) provided pursuant to Paragraph 6, or if
tenant(s)/occupant(s) fail or refuse to confirm Seller's affidavit, Buyer may
deliver written notice to Seller within 5 days after receipt of such
information, but no later than 5 days prior to Closing Date, terminating this
Contract and receive a refund of the Deposit, thereby releasing Buyer and Seller
from all further obligations under this Contract. Seller shall, at Closing,
deliver and assign all leases to Buyer who shall assume Seller's obligations
thereunder.

E. LIENS: Seller shall furnish to Buyer at Closing an affidavit attesting (i) to
the absence of any financing statement, claims of lien or potential lienors
known to Seller and (ii) that there have been no improvements or repairs to the
Real Property for 90 days immediately preceding Closing Date. If the Real
Property has been improved or repaired within that time, Seller shall deliver
releases or waivers of construction liens executed by all general contractors,
subcontractors, suppliers and materialmen in addition to Seller's lien affidavit
setting forth names of all such general contractors, subcontractors, suppliers
and materialmen, further affirming that all charges for improvements or repairs
which could serve as a basis for a construction lien or a claim for damages have
been paid or will be paid at Closing.

F. TIME: Calendar days shall be used in computing time periods. Time is of the
essence in this Contract. Other than time for acceptance and Effective Date as
set forth in Paragraph 3, any time periods provided for or dates specified in
this Contract, whether preprinted, handwritten, typewritten or inserted herein,
which shall end or occur on a Saturday, Sunday, or a national legal holiday (see
5 U.S.C. 6103) shall extend to 5:00 p.m. (where the Property is located) of the
next business day.

G. FORCE MAJEURE: Buyer or Seller shall not be required to perform any
obligation under this Contract or be liable to each other for damages so long as
performance or non-performance of the obligation is delayed, caused or prevented
by Force Majeure. "Force Majeure" means: hurricanes, earthquakes, floods, fire,
acts of God, unusual transportation delays, wars, insurrections, acts of
terrorism, and any other cause not reasonably within control of Buyer or Seller,
and which, by: exercise of reasonable diligent effort, the non-performing party
is unable in whole or in part to prevent or overcome. All time periods,
including Closing Date, will be extended for the period that the Force Majeure
prevents performance under this Contract, provided, however, if such Force
Majeure continues to prevent performance under this Contract more than 14 days
beyond Closing Date, then either party may terminate this Contract by delivering
written notice to the other and the Deposit shall be refunded to Buyer, thereby
releasing Buyer and Seller from all further obligations under this Contract.

Buyer's Initials [sc.jpg]   Page 7 of 11   Seller's Initials  [yi.jpg]



FloridaRealtors/FloridaBar-ASIS-2 Rev.8/13 © 2013 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

 

H. CONVEYANCE: Seller shall convey marketable title to the Real Property by
statutory warranty, trustee's, personal representative's, or guardian's deed, as
appropriate to the status of Seller, subject only to matters described in
STANDARD A and those accepted by Buyer. Personal Property shall, at request of
Buyer, be transferred by absolute bill of sale with warranty of title, subject
only to such matters as may be provided for in this Contract.

I. CLOSING LOCATION; DOCUMENTS; AND PROCEDURE:

(i) LOCATION: Closing will take place in the county where the Real Property is
located at the office of the attorney or other closing agent ("Closing Agent")
designated by the party paying for the owner's policy of title insurance, or, if
no title insurance, designated by Seller. Closing may be conducted by mail or
electronic means.

(ii) CLOSING DOCUMENTS: Seller shall at or prior to Closing, execute and
deliver, as applicable, deed, bill of sale, certificate(s) of title or other
documents necessary to transfer title to the Property, construction lien
affidavit(s), owner's possession and no lien affidavit(s), and assignment(s) of
leases. Seller shall provide Buyer with paid receipts for all work done on the
Property pursuant to this Contract. Buyer shall furnish and pay for, as
applicable the survey, flood elevation certification, and documents required by
Buyer's lender.

(iii) PROCEDURE: The deed shall be recorded upon COLLECTION of all closing
funds. If the Title Commitment provides insurance against adverse matters
pursuant to Section 627.7841, F.S., as amended, the escrow closing procedure
required by STANDARD J shall be waived, and Closing Agent shall, subject to
COLLECTION of all closing funds, disburse at Closing the brokerage fees to
Broker and the net sale proceeds to Seller.

J. ESCROW CLOSING PROCEDURE: If Title Commitment issued pursuant to Paragraph
9(c) does not provide for insurance against adverse matters as permitted under
Section 627.7841, F.S., as amended, the following escrow and closing procedures
shall apply: (1) all Closing proceeds shall be held in escrow by the Closing
Agent for a period of not more than 10 days after Closing; (2) if Seller's title
is rendered unmarketable, through no fault of Buyer, Buyer shall, within the 10
day period, notify Seller in writing of the defect and Seller shall have 30 days
from date of receipt of such notification to cure the defect; (3) if Seller
fails to timely cure the defect, the Deposit and all Closing funds paid by Buyer
shall, within 5 days after written demand by Buyer, be refunded to Buyer and,
simultaneously with such repayment, Buyer shall return the Personal Property,
vacate the Real Property and re-convey the Property to Seller by special
warranty deed and bill of sale; and (4) if Buyer fails to make timely demand for
refund of the Deposit, Buyer shall take title as is, waiving all rights against
Seller as to any intervening defect except as may be available to Buyer by
virtue of warranties contained in the deed or bill of sale.

K. PRORATIONS; CREDITS: The following recurring items will be made current (if
applicable) and prorated as of the day prior to Closing Date, or date of
occupancy if occupancy occurs before Closing Date: real estate taxes (including
special benefit tax assessments imposed by a CDD), interest, bonds, association
fees, insurance, rents and other expenses of Property. Buyer shall have option
of taking over existing policies of insurance, if assumable, in which event
premiums shall be prorated. Cash at Closing shall be increased or decreased as
may be required by prorations to be made through day prior to Closing. Advance
rent and security deposits, if any, will be credited to Buyer. Escrow deposits
held by Seller's mortgagee will be paid to Seller. Taxes shall be prorated based
on current year's tax with due allowance made for maximum allowable discount,
homestead and other exemptions. If Closing occurs on a date when current year's
millage is not fixed but current year's assessment is available, taxes will be
prorated based upon such assessment and prior year's millage. If current year's
assessment is not available, then taxes will be prorated on prior year's tax. If
there are completed improvements on the Real Property by January 1st of year of
Closing, which improvements were not in existence on January 1st of prior year,
then taxes shall be prorated based upon prior year's millage and at an equitable
assessment to be agreed upon between the parties, failing which, request shall
be made to the County Property Appraiser for an informal assessment taking into
account available exemptions. A tax proration based on an estimate shall, at
either party's request, be readjusted upon receipt of current year's tax bill.
This STANDARD K shall survive Closing.

L. ACCESS TO PROPERTY TO CONDUCT APPRAISALS, INSPECTIONS, AND WALK-THROUGH:
Seller shall, upon reasonable notice, provide utilities service and access to
Property for appraisals and inspections, including a walk-through (or follow-up
walk-through if necessary) prior to Closing.

M. RISK OF LOSS: If, after Effective Date, but before Closing, Property is
damaged by fire or other casualty ("Casualty Loss") and cost of restoration
(which shall include cost of pruning or removing damaged trees) does not exceed
1.5% of Purchase Price, cost of restoration shall be an obligation of Seller and
Closing shall proceed pursuant to terms of this Contract. If restoration is not
completed as of Closing, a sum equal to 125% of estimated cost to complete
restoration (not to exceed 1.5% of Purchase Price), will be escrowed at Closing.
If actual cost of restoration exceeds escrowed amount, Seller shall pay such
actual costs (but, not in excess of 1.5% of Purchase Price). Any unused portion
of escrowed amount shall be returned to Seller. If cost of restoration exceeds
1.5% of Purchase Price, Buyer shall elect to either take Property "as is"
together with the 1.5%, or receive a refund of the Deposit, thereby releasing
Buyer and Seller from all further obligations under this Contract. Seller's sole
obligation with respect to tree damage by casualty or other natural occurrence
shall be cost of pruning or removal.

Buyer's Initials [sc.jpg]   Page 8 of 11   Seller's Initials  [yi.jpg]



FloridaRealtors/FloridaBar-ASIS-2 Rev.8/13 © 2013 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

 

N. 1031 EXCHANGE: If either Seller or Buyer wish to enter into a like-kind
exchange (either simultaneously with Closing or deferred) under Section 1031 of
the Internal Revenue Code ("Exchange"), the other party shall cooperate in all
reasonable respects to effectuate the Exchange, including execution of
documents; provided, however, cooperating party shall incur no liability or
expense related to the Exchange, and Closing shall not be contingent upon, nor
extended or delayed by, such Exchange.

O. CONTRACT NOT RECORDABLE; PERSONS BOUND; NOTICE; DELIVERY; COPIES; CONTRACT
EXECUTION: Neither this Contract nor any notice of it shall be recorded in any
public records. This Contract shall be binding on, and inure to the benefit of,
the parties and their respective heirs or successors in interest. Whenever the
context permits, singular shall include plural and one gender shall include all.
Notice and delivery given by or to the attorney or broker (including such
broker's real estate licensee) representing any party shall be as effective as
if given by or to that party. All notices must be in writing and may be made by
mail, personal delivery or electronic (including "pdf") media. A facsimile or
electronic (including "pdf") copy of this Contract and any signatures hereon
shall be considered for all purposes as an original. This Contract may be
executed by use of electronic signatures, as determined by Florida's Electronic
Signature Act and other applicable laws.

P. INTEGRATION; MODIFICATION: This Contract contains the full and complete
understanding and agreement of Buyer and Seller with respect to the transaction
contemplated by this Contract and no prior agreements or representations shall
be binding upon Buyer or Seller unless included in this Contract. No
modification to or change in this Contract shall be valid or binding upon Buyer
or Seller unless in writing and executed by the parties intended to be bound by
it.

Q. WAIVER: Failure of Buyer or Seller to insist on compliance with, or strict
performance of, any provision of this Contract, or to take advantage of any
right under this Contract, shall not constitute a waiver of other provisions or
rights.

R. RIDERS; ADDENDA; TYPEWRITTEN OR HANDWRITTEN PROVISIONS: Riders, addenda, and
typewritten or handwritten provisions shall control all printed provisions of
this Contract in conflict with them.

S. COLLECTION or COLLECTED: "COLLECTION" or "COLLECTED" means any checks
tendered or received, including Deposits, have become actually and finally
collected and deposited in the account of Escrow Agent or Closing Agent. Closing
and disbursement of funds and delivery of closing documents may be delayed by
Closing Agent until such amounts have been COLLECTED in Closing Agent's
accounts.

T. LOAN COMMITMENT: "Loan Commitment" means a statement by the lender setting
forth the terms and conditions upon which the lender is willing to make a
particular mortgage loan to a particular borrower. Neither a pre-approval letter
nor a prequalification letter shall be deemed a Loan Commitment for purposes of
this Contract.

U. APPLICABLE LAW AND VENUE: This Contract shall be construed in accordance with
the laws of the State of Florida and venue for resolution of all disputes,
whether by mediation, arbitration or litigation, shall lie in the county where
the Real Property is located.

V. FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT ("FIRPTA"): If a seller of U.S.
real property is a "foreign person" as defined by FIRPTA, Section 1445 of the
Internal Revenue Code requires the buyer of the real property to withhold 10% of
the amount realized by the seller on the transfer and remit the withheld amount
to the Internal Revenue Service (IRS) unless an exemption to the required
withholding applies or the seller has obtained a Withholding Certificate from
the IRS authorizing a reduced amount of withholding. Due to the complexity and
potential risks of FIRPTA, Buyer and Seller should seek legal and tax advice
regarding compliance, particularly if an "exemption" is claimed on the sale of
residential property for $300,000 or less.

(i) No withholding is required under Section 1445 if the Seller is not a
"foreign person," provided Buyer accepts proof of same from Seller, which may
include Buyer's receipt of certification of non-foreign status from Seller,
signed under penalties of perjury, stating that Seller is not a foreign person
and containing Seller's name, U.S. taxpayer identification number and home
address (or office address, in the case of an entity), as provided for in 26 CFR
1.1445-2(b). Otherwise, Buyer shall withhold 10% of the amount realized by
Seller on the transfer and timely remit said funds to the IRS.

(ii) If Seller has received a Withholding Certificate from the IRS which
provides for reduced or eliminated withholding in this transaction and provides
same to Buyer by Closing, then Buyer shall withhold the reduced sum, if any
required, and timely remit said funds to the IRS.

(iii) If prior to Closing Seller has submitted a completed application to the
IRS for a Withholding Certificate and has provided to Buyer the notice required
by 26 CFR 1.1445-1(c) (2)(i)(B) but no Withholding Certificate has been received
as of Closing, Buyer shall, at Closing, withhold 10% of the amount realized by
Seller on the transfer and, at Buyer's option, either (a) timely remit the
withheld funds to the IRS or (b) place the funds in escrow, at Seller's expense,
with an escrow agent selected by Buyer and pursuant to terms negotiated by the
parties, to be subsequently disbursed in accordance with the Withholding
Certificate issued by the IRS or remitted directly to the IRS if the Seller's
application is rejected or upon terms set forth in the escrow agreement.

(iv) In the event the net proceeds due Seller are not sufficient to meet the
withholding requirement(s) in this transaction, Seller shall deliver to Buyer,
at Closing, the additional COLLECTED funds necessary to satisfy the applicable
requirement and thereafter Buyer shall timely remit said funds to the IRS or
escrow the funds for disbursement in accordance with the final determination of
the IRS, as applicable.

Buyer's Initials [sc.jpg]   Page 9 of 11   Seller's Initials  [yi.jpg]



FloridaRealtors/FloridaBar-ASIS-2 Rev.8/13 © 2013 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

 

(v) Upon remitting funds to the IRS pursuant to this STANDARD, Buyer shall
provide Seller copies of IRS Forms 8288 and 8288-A, as filed.

W. RESERVED

X. BUYER WAIVER OF CLAIMS: To the extent permitted by law, Buyer waives any
claims against Seller and against any real estate licensee involved in the
negotiation of this Contract for any damage or defects pertaining to the
physical condition of the Property that may exist at Closing of this Contract
and be subsequently discovered by the Buyer or anyone claiming by, through,
under or against the Buyer. This provision does not relieve Seller's obligation
to comply with Paragraph 10(j). This Standard X shall survive Closing.

 

ADDENDA AND ADDITIONAL TERMS

 

19.ADDENDA: The following additional terms are included in the attached addenda
or riders and incorporated into this Contract (Check if applicable):

 

¨ A. Condominium Rider ¨ M. Defective Drywall ¨ X. Kick-out Clause x B.
Homeowners' Assn. ¨ N. Coastal Construction Control Line ¨ Y. Seller's Attorney
Approval ¨ C. Seller Financing ¨ O. Insulation Disclosure ¨ Z. Buyer's Attorney
Approval ¨ D. Mortgage Assumption ¨ P. Lead Based Paint Disclosure ¨
AA.Licensee-Personal Interest in ¨ E. FHA/VA Financing ¨ (Pre-1978 Housing)  
Property ¨ F. Appraisal Contingency ¨ Q. Housing for Older Persons ¨ BB.Binding
Arbitration ¨ G. Short Sale ¨ R. Rezoning ¨ Other   ¨ H. Homeowners'/Flood Ins.
¨ S. Lease Purchase/ Lease Option     ¨ I. RESERVED ¨ T. Pre-Closing Occupancy
by Buyer     ¨ J. Interest-Bearing Acct. ¨ U. Post-Closing Occupancy by Seller  
  ¨ K. RESERVED ¨ V. Sale of Buyer's Property     ¨ L. RESERVED ¨ W. Back-up
Contract    

 



20.ADDITIONAL TERMS: The Seller will close any and all open or expired permits
on the Property prior to Closing at Seller's expense.





                                     

 

COUNTER-OFFER/REJECTION

 

¨ Seller counters Buyer's offer (to accept the counter-offer, Buyer must sign or
initial the counter-offered terms and deliver a copy of the acceptance to
Seller).

¨ Seller rejects Buyer's offer.

 

THIS IS INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK
THE ADVICE OF AN ATTORNEY PRIOR TO SIGNING.

 

THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR.

 

Approval of this form by the Florida Realtors and The Florida Bar does not
constitute an opinion that any of the terms and conditions in this Contract
should be accepted by the parties in a particular transaction. Terms and
conditions should be negotiated based upon the respective interests, objectives
and bargaining positions of all interested persons.

 



Buyer's Initials [sc.jpg]   Page 10 of 11   Seller's Initials  [yi.jpg]

FloridaRealtors/FloridaBar-ASIS-2 Rev.8/13 © 2013 Florida Realtors® and The
Florida Bar. All rights reserved.

 

 

 

 

AN ASTERISK (*) FOLLOWING A LINE NUMBER IN THE MARGIN INDICATES THE LINE
CONTAINS A BLANK TO BE COMPLETED.

 

Buyer: /s/ Suzy Chin   Date: 12/18/2013   MB 2013 LLC                          
Buyer:   Date:                                 Seller: /s/ [*]   Date:
12/19/2013                               Seller: /s/ [*]   Date: 12/19/2013

 

Buyer's address for purposes of notice   Seller's address for purposes of notice
c/o Erical L. Englis, Esq., Katz Barron Squitero Faust   [*] 2699 S. Bayshore
Drive, Seventh Floor   [*] Miami, FL 33133   [*]

 

BROKER: Listing and Cooperating Brokers, if any, named below (collectively,
"Broker"), are the only Brokers entitled to compensation in connection with this
Contract. Instruction to Closing Agent: Seller and Buyer direct Closing Agent to
disburse at Closing the full amount of the brokerage fees as specified in
separate brokerage agreements with the parties and cooperative agreements
between the Brokers, except to the extent Broker has retained such fees from the
escrowed funds. This Contract shall not modify any MLS or other offer of
compensation made by Seller or Listing Broker to Cooperating Brokers.

 

Christopher J Cleary     Sarah Sheridan   Cooperating Sales Associate, if any  
  Listing Sales Associate            
Bayswater Brokerage Florida LLC (3%) 2¾%     [yisc.jpg]   Macken Realty, Inc.
(3%) 2¾%     [yisc.jpg] Cooperating Broker, if any     Listing Broker  

 

Page 11 of 11 FloridaRealtors/FloridaBar-ASIS-2 Rev.8/13 © 2013 Florida
Realtors® and The Florida Bar. All rights reserved. [tlogo.jpg] Software and
added formatting © 2013 Alta Star Software, all rights reserved. •
www.altastar.com • (877) 279-8898

 

[*] = Certain confidential information contained in this document, marked by an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

 

 

Comprehensive Rider to the     Residential Contract for Sale and Purchase   KATZ
BARRON SQUITERO FAUST THIS FORM HAS BEEN APPROVED BY THE   2699 So. Bayshore
Drive, 7th Floor FLORIDA REALTORS AND THE FLORIDA BAR   Miami, FL 33133

 

When initialed by all parties, the parties acknowledge that the disclosure set
forth below was provided to Buyer prior to execution of the Florida
Realtors/Florida Bar Residential Contract For Sale and Purchase between

 

    (SELLER)

 

  and   (BUYER)

 

  concerning the Property described as  

 

   

 

Buyer's Initials [sc.jpg]   Seller's Initials   [yi2.jpg]

 

B. HOMEOWNERS' ASSOCIATION/COMMUNITY DISCLOSURE

 

IF THE DISCLOSURE SUMMARY REQUIRED BY SECTION 720.401, FLORIDA STATUTES, HAS NOT
BEEN PROVIDED TO THE PROSPECTIVE PURCHASER BEFORE EXECUTING THIS CONTRACT FOR
SALE, THIS CONTRACT IS VOIDABLE BY BUYER BY DELIVERING TO SELLER OR SELLER'S
AGENT OR REPRESENTATIVE WRITTEN NOTICE OF THE BUYER'S INTENTION TO CANCEL WITHIN
3 DAYS AFTER RECEIPT OF THE DISCLOSURE SUMMARY OR PRIOR TO CLOSING, WHICHEVER
OCCURS FIRST. ANY PURPORTED WAIVER OF THIS VOIDABILITY RIGHT HAS NO EFFECT.
BUYER'S RIGHT TO VOID THIS CONTRACT SHALL TERMINATE AT CLOSING.

 

BUYER SHOULD NOT EXECUTE THIS CONTRACT UNTIL BUYER HAS RECEIVED AND READ THIS
DISCLOSURE.

 

  Disclosure Summary For  NONE     (Name of Community)

 

(a)AS A BUYER OF PROPERTY IN THIS COMMUNITY, YOU WILL BE OBLIGATED TO BE A
MEMBER OF A HOMEOWNERS' ASSOCIATION ("ASSOCIATION").

(b)THERE HAVE BEEN OR WILL BE RECORDED RESTRICTIVE COVENANTS ("COVENANTS")
GOVERNING THE USE AND OCCUPANCY OF PROPERTIES IN THIS COMMUNITY.

(c)YOU WILL BE OBLIGATED TO PAY ASSESSMENTS TO THE ASSOCIATION. ASSESSMENTS MAY
BE SUBJECTTO PERIODIC CHANGE. IF APPLICABLE, THE CURRENT AMOUNT IS
$_______________ PER _______________. YOU WILL ALSO BE OBLIGATED TO PAY ANY
SPECIAL ASSESSMENTS IMPOSED BY THE ASSOCIATION. SUCH SPECIAL ASSESSMENTS MAY BE
SUBJECT TO CHANGE. IF APPLICABLE, THE CURRENT AMOUNT IS $_______________ PER
_______________.

(d)YOU MAY BE OBLIGATED TO PAY SPECIAL ASSESSMENTS TO THE RESPECTIVE
MUNICIPALITY, COUNTY, OR SPECIAL DISTRICT. ALL ASSESSMENTS ARE SUBJECT TO
PERIODIC CHANGE.

(e)YOUR FAILURE TO PAY SPECIAL ASSESSMENTS OR ASSESSMENTS LEVIED BY A MANDATORY
HOMEOWNERS' ASSOCIATION COULD RESULT IN A LIEN ON YOUR PROPERTY.

(f)THERE MAY BE AN OBLIGATION TO PAY RENT OR LAND USE FEES FOR RECREATIONAL OR
OTHER COMMONLY USED FACILITIES AS AN OBLIGATION OF MEMBERSHIP IN THE HOMEOWNERS'
ASSOCIATION. IF APPLICABLE, THE CURRENT AMOUNT IS $_______________ PER
_______________.



(g)THE DEVELOPER MAY HAVE THE RIGHT TO AMEND THE RESTRICTIVE COVENANTS WITHOUT
THE APPROVAL OF THE ASSOCIATION MEMBERSHIP OR THE APPROVAL OF THE PARCEL OWNERS.



(h)THE STATEMENTS CONTAINED IN THIS DISCLOSURE FORM ARE ONLY SUMMARY IN NATURE,
AND, AS A PROSPECTIVE PURCHASER, YOU SHOULD REFER TO THE COVENANTS AND THE
ASSOCIATION GOVERNING DOCUMENTS BEFORE PURCHASING PROPERTY.



(i)THESE DOCUMENTS ARE EITHER MATTERS OF PUBLIC RECORD AND CAN BE OBTAINED FROM
THE RECORD OFFICE IN THE COUNTY WHERE THE PROPERTY IS LOCATED, OR ARE NOT
RECORDED AND CAN BE OBTAINED FROM THE DEVELOPER.

 

  12/18/2013   /s/ Suzy Chin   DATE   BUYER       MB 2013 LLC           DATE  
BUYER

 

CR-2 Rev. 8/13 © 2013 Florida Realtors® and The Florida Bar. All rights
reserved. [tlogo.jpg] Software and added formatting © 2013 Alta Star Software,
all rights reserved. • www.altastar.com • (877) 279-8898 User Reg#
S-2Y033FB3GC0NE20L-1021

 

 

 

   

AMENDMENT TO AS IS RESIDENTIAL CONTRACT FOR SALE AND PURCHASE

 

This Amendment to As Is Residential Contract for Sale and Purchase (this
“Amendment”) is made as of January 8, 2014 (the “Effective Date”) by and between
[*] and [*] (“Seller”), and MB 2013 LLC (“Buyer”).

 

A.       Seller and Buyer entered into that certain As Is Residential Contract
for Sale and Purchase dated as of December 19, 2013 (the “Contract”) for the
sale and purchase of the property described therein (the “Property”).

 

B.       Seller and Buyer desire to amend the Contract as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

 

1.The foregoing recitals are true and are incorporated herein by this reference.

 

2.The Inspection Period is extended through January 15, 2014.

 

3.Within two (2) business days after the Effective Date, Buyer shall deliver an
additional deposit in the amount of $50,000.00 to Escrow Agent and, within two
(2) business days after expiration of the Inspection Period as extended hereby,
Buyer shall deliver a further additional deposit in the amount of $40,000.00 to
Escrow Agent.

 

4.The Closing is extended to February 4, 2014

 

5.The Contract is hereby ratified and confirmed, except as expressly amended
hereby.

 

6.This Amendment may be signed in counterparts and may be delivered by
electronic means, which shall be deemed effective as an original.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

  SELLER:       /s/ [*]   [*]       /s/[*]   [*]

  

(execution continued on following page)

 



[*] = Certain confidential information contained in this document, marked by an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

 

  

  BUYER:         MB 2013 LLC         By: /s/ Suzy Chin



 



(continuation of execution page of Amendment to As Is Residential Contract for
Sale and Purchase – [*])

 



[*] = Certain confidential information contained in this document, marked by an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



 

 

 

 



SECOND AMENDMENT TO AS IS RESIDENTIAL CONTRACT FOR SALE AND PURCHASE

 

This Amendment to As Is Residential Contract for Sale and Purchase (this
“Amendment”) is made as of January 15, 2014 (the “Effective Date”) by and
between [*] and [*] (“Seller”), and MB 2013 LLC (“Buyer”), joined by Bayswater
Brokerage Florida LLC and Maken Realty, Inc., as Brokers.

 

A.       Seller and Buyer entered into that certain As Is Residential Contract
for Sale and Purchase dated as of December 19, 2013, as amended by Amendment to
As Is Residential Contract for Sale and Purchase dated as of January 8, 2014
(the “Contract”) for the sale and purchase of the property described therein
(the “Property”).

 

B.        Seller and Buyer desire to amend the Contract as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

 

1.The foregoing recitals are true and are incorporated herein by this reference.

 

2.The Purchase Price is reduced to Three Million Four Hundred Fifty Thousand and
no/100 Dollars ($3,450,000.00).

 

3.The brokerage fees are payable as follows (a) 2.75% of the Purchase Price,
less $25,000.00 (i.e., $69,875.00 based on a Purchase Price of $3,450,000.00) to
Bayswater Brokerage Florida LLC, and (b) an equal amount to Macken Realty, Inc.

 

4.The Inspection Period as defined in Paragraph 12 of the Contract has expired.

 

5.The Contract is hereby ratified and confirmed, except as expressly amended
hereby.

 

6.This Amendment may be signed in counterparts and may be delivered by
electronic means, which shall be deemed effective as an original.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 



  SELLER:       /s/ [*]   [*]       /s/ [*]   [*]

 

(execution continued on following page)





 



[*] = Certain confidential information contained in this document, marked by an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

 

 

(continuation of execution page of Amendment to As Is Residential Contract for
Sale and Purchase)

 



  BUYER:         MB 2013 LLC         By: /s/ Suzy Chin



 

(execution continued on following page - Amendment to [*] Contract)

 



[*] = Certain confidential information contained in this document, marked by an
asterisk in brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 

 

 

(continuation of execution page of Amendment to As Is Residential Contract for
Sale and Purchase)

  

JOINDER OF BROKERS

 

The undersigned brokers join in the foregoing Amendment solely for the purpose
of evidencing their consent and acceptance of the provisions of Section 3
reducing the amount of the respective brokerage fees.

 

  Bayswater Brokerage Florida LLC         By: /s/ Christopher J. Cleary

 

(execution continued on following page)

 

 

 

 

(continuation of execution page of Joinder to Amendment to As Is Residential
Contract for Sale and Purchase)

 

  Macken Realty, Inc.         By: /s/ Sarah Sheridan

 

 

 



 